                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

Civil Action No. 16-cv-02547-RM-KMT

GOLDGROUP RESOURCES, INC.,

        Applicant,

v.

DYNARESOURCE DE MEXICO, S.A. DE C.V., and
DYNARESOURCE, INC.,

        Respondents.

______________________________________________________________________________

                                  ORDER ON
                  MOTION TO ALTER OR AMEND JUDGMENT
______________________________________________________________________________

        This matter is before the Court on Respondents DynaResource De Mexico, S.A. DE C.V.

and DynaResource, Inc.’s (collectively, “DynaResources”) Motion to Alter or Amend Judgment

(the “Motion”) (ECF No. 83), which DynaResources has supplemented. (ECF Nos. 109, 114.)1

In the Motion, DynaResources alleges the Court should amend its judgment – which confirmed

Applicant Goldgroup Resources, Inc.’s Application to Confirm Arbitration Award – and vacate

the arbitration award. Goldgroup filed a response, to which Respondents filed a reply. Upon

consideration of the Motion and all relevant filings, and the applicable law, and being otherwise

fully advised, the Court finds and orders as follows.




1
 DynaResources did not request the Court to consider ECF No. 111 (ECF No. 101, p. 2; No. 110) but even if
considered, the Court would reach the same result.
    I.       BACKGROUND

          The parties are well versed with the lengthy background which precedes this Order, so it

will only be briefly summarized here.2 To the extent further information is required, it will be

provided in the Court’s analysis of the issues presented.

          At issue is an arbitration award (“Award”) issued by an arbitrator (“Arbitrator”) pursuant

to an arbitration clause contained in the parties’ Option Agreement (“Agreement”) and the

Federal Arbitration Act (“FAA”). The Award was issued in Denver, Colorado pursuant to a

forum selection clause in the Agreement. The Award was entered in favor of Goldgroup who

then applied to this Court for confirmation. DynaResources moved to vacate the Award. The

Magistrate Judge recommended the Award be vacated essentially based on the finding that the

Mexico City Order prevailed over the Award entered by the Arbitrator. Goldgroup filed an

objection to the recommendation. By Order dated May 9, 2019 (the “Order”), the Court

sustained in part and overruled in part the objection; rejected the recommendation;3 denied

DynaResources’ motion to vacate; and granted Goldgroup’s Application and confirmed the

Award. The Clerk then entered judgment. (ECF Nos. 75, 76.) DynaResources’ Motion

followed, along with several other motions. As stated, the Motion asserts the Court should alter

or amend the judgment and vacate the Award.

    II.      LEGAL STANDARD

          Rule 59(e) allows a district court to alter or amend a judgment. “‘Grounds warranting a

[Rule 59(e)] motion to reconsider include (1) an intervening change in the controlling law, (2)

new evidence previously unavailable, and (3) the need to correct clear error or prevent manifest

2
  The terms, e.g., Amparo Action, used in this “Order on Motion to Alter or Amend” are as defined in the Order of
May 9, 2019 (“Order”) (ECF No. 75).
3
  In footnote 3 of its Motion, DynaResources asserts the Court did not reject certain findings made in the
recommendation. The Court disagrees because it rejected any findings which were inconsistent with its findings and
conclusions in the Order. (ECF No. 75, p. 19.)

                                                        2
injustice.’” Devon Energy Prod. Co., L.P. v. Mosaic Potash Carlsbad, Inc., 693 F.3d 1195, 1212

(10th Cir. 2012) (brackets in original) (quoting Servants of the Paraclete v. Does, 204 F.3d 1005,

1012 (10th Cir. 2000)). “A motion for reconsideration is appropriate where the court has

misapprehended the facts, a party’s position, or the controlling law, [but it] is not appropriate to

revisit issues already addressed or advance arguments that could have been raised in prior

briefing.” Servants of the Paraclete, 204 F.3d at 1012; see also Matasantos Comm. Corp. v.

Applebee’s Int’l, Inc., 245 F.3d 1203, 1209 n.2 (10th Cir. 2001) (finding party waived theory that

was not raised in original motion because a “motion for reconsideration is not…an opportunity

for the losing party to raise new arguments that could have been presented originally”).

   III.      DISCUSSION

          In this case, DynaResources contends the Court should alter or amend the judgment in

order to correct “manifest errors” in its Order and because of newly discovered evidence.

          A. Newly Discovered Evidence

          DynaResources advises the Amparo Action has been resolved and Goldgroup’s appeal

has failed. But, as Goldgroup argues, the Court did not rely on the Amparo Action or its status in

rendering its decision to affirm the Award. Accordingly, this new evidence does not support

altering or amending the judgment. See Devon Energy, 693 F.3d at 1213 (recognizing that

“newly discovered evidence must be of such a nature as would probably produce a different

result” (quotation marks and citations omitted)).

          B. “Clear Errors” and “Manifest Injustice”

          For the most part, DynaResources’ arguments merely revisit issues the Court already

considered and rejected. Nonetheless, the Court will revisit some again.




                                                    3
         The Mexico City Order. DynaResources contends the Court misinterpreted the Mexico

City Order and misapplied the FAA. In summary, DynaResources contends the Mexico City

Order is evidence that, under Mexican law, waiver by litigation conduct revoked the arbitration

agreement contained in the Option Agreement. Thus, DynaResources asserts, the arbitration

agreement is invalid and void and it was not required to submit to arbitration under the FAA.

         The Court has reviewed DynaResources’ arguments and is not persuaded. For example,

DynaResources argues the Court cited no contrary law that waiver revoked the arbitration

agreement.4 But, it is DynaResources who bears the burden of proving vacatur should be had.

Youngs v. American Nutrition, Inc., 537 F.3d 1135, 1141 (10th Cir. 2008) (citing Ormsbee Dev.

Co. v. Grace, 668 F.2d 1140, 1147 (10th Cir. 1982)). And, the Court found DynaResources did

not meet its burden.

         Similarly, DynaResources contends the Court “admit[ted] Mexican law governed

Goldgroup’s claims and that the arbitration agreement was found to be unenforceable under

Mexican law.”5 To be specific, what the Court stated was “§ 8.5 of the Agreement states that it

is ‘[s]ubject to the applicability of Mexican law in respect to the shares of DynaMexico and the

acquisition thereof,’ which DynaResources has not shown covers the issue at hand, i.e., waiver

of the right to arbitrate.”6 And, to the extent that DynaResources implies the Court found or

implied that Mexican law controlled the issue of waiver, the Order clearly stated “the Court

agrees with Goldgroup that U.S. procedural law applies in determining whether there has been a

waiver.”7 This is the very law which DynaResources argued applied when it appeared before




4
  ECF No. 83, p. 8.
5
  ECF No. 83, pp. 8-9.
6
  ECF No. 75, p. 25 (footnote omitted, brackets in original).
7
  ECF No. 75, p. 25 (emphasis added).

                                                           4
then Chief Judge Krieger in its now voluntarily dismissed case.8 Thus, the Court finds these

arguments insufficient to support altering or amending the judgment.

        The Mexico City Court’s Jurisdiction. DynaResources argues the Court erred in

determining the Mexico City Court did not have jurisdiction to determine the issue of waiver.

First, DynaResources contends the Court failed to consider part of art. 5(1)(e) and that Mexican

law applied to Goldgroup’s claims. But, as Goldgroup counters, the Court did consider art.

5(1)(e), found it refers to procedural law, and agreed with Goldgroup that U.S. procedural law

applies to resolve the issue of waiver. Further, the Court found that “effective nullification” was

not shown to be within the purview of art. 5(1)(e).9

        DynaResources’ argument that it did provide the Court with authority that the Mexico

City Court had jurisdiction and that Mexican law applies fares no better. As Goldgroup notes,

DynaResources’ argument here relies on a citation to a footnote in the “Factual Background” of

its Motion to Vacate.10 That footnote, however, discussed a Calvo Clause to support

DynaResources’ contention that “[a]s a shareholder of DynaMexico, DynaUSA is deemed to be

a Mexican national pursuant to Mexican law and DynaMexico’s Bylaws.”11 As the Court stated

in its Order, Goldgroup failed to sufficiently show why or how the Mexico City Court had

authority. See Fye v. Okla. Corp. Comm’n, 516 F.3d 1217, 1223 (10th Cir. 2008) (party cannot

expect court to comb the record for support). DynaResources’ argument relying on the Calvo




8
  Civil Action. No. 14-cv-1527-MSK-KMT, ECF No. 29, pp. 58-62.
9
  Based on DynaResources’ citations, it also appears that DynaResources may be conflating two different analysis.
On page 23 of the Order, the Court addressed the Mexico City Court’s jurisdiction based on the arguments
adequately raised - which did not include the Calvo Clause. On page 27 of the Order, the Court addressed art.
5(1)(e) in the context of whether the domestic FAA applies.
10
   ECF No. 21, p. 6 n.2.
11
   ECF No. 21, p. 6.

                                                        5
Clause was not raised in its Response12 to Goldgroup’s objections. Nor, as Goldgroup

recognizes, was it otherwise raised in DynaResources’ Motion to Vacate.13, 14

        DynaResources’ remaining arguments are similarly unavailing for various reasons

including they were inadequately previously raised or are not supported by the record. For

example, DynaResources appears to now argue that Goldgroup waived the forum selection

clause and the Mexico City Court so found. But, the Court’s review of DynaResources’ citation

to the Mexico City Order shows that is not so. Instead, the Mexican City Order only addressed

the arbitration agreement.15 Moreover, DynaResources fails to show where this argument was

previously raised. And, to the extent DynaResources argues jurisdiction may be shown because

the Mexico City Court found it had jurisdiction,16 the Court is not persuaded as stated in its

Order, especially where it is has not been shown that the forum selection clause was presented to

the Mexico City Court for its consideration. Therefore, the Court finds no clear error or manifest

injustice based on DynaResources’ jurisdiction arguments.

        Public Policy and Comity. DynaResources argues that, under the principle of comity,

this Court should defer and give effect to the Mexico City Order. DynaResources’ public policy

and comity argument is premised on the Mexico City Court having jurisdiction, that Mexican

law applies to the issue of waiver and the application of the forum selection clause, and that the

Mexico City Order determined Goldgroup “revoked and waived the arbitration agreement and


12
   ECF No. 57, pp. 18-19.
13
   ECF No. 21, p. 40; see generally ECF No. 21. The Court’s statement in page 23 of its Order referred to
DynaResources’ Response brief, not to its Motion to Vacate.
14
   Moreover, DynaResources’ reasoning appears circular. It goes like this. If the arbitration and forum selection
clauses in the Agreement initially allowed Goldgroup to seek redress before the arbitrator, those clauses were
waived as determined by the Mexico City Court. Thus, under the Calvo Clause, Goldgroup was required to submit
its disputes to Mexican courts. But, that begs the antecedent question of whether the Mexico City Court could
determine waiver in the first instance.
15
   ECF No. 21-21, pp. 39-42.
16
   As DynaResources’ own arguments concerning the arbitrator’s jurisdiction demonstrate, it is axiomatic that
simply saying that something is so does not make it so.

                                                        6
the forum-selection clause.”17 But, that has not been shown here.18 For example, undeniably,

DynaResources fails to show where the application of the forum selection clause was raised

before, considered by, and determined by the Mexico City Court. Thus, DynaResources’ cases

are unavailing, and its arguments fail to show relief should be granted under Rule 59(e).

       IV.       CONCLUSION

             “Everyone knows the Federal Arbitration Act favors arbitration.” Howard v. Ferrellgas

Partners, L.P., 748 F.3d 975, 977 (10th Cir. 2014). “The object is always to decide quickly—

summarily—the proper venue for the case, whether it be the courtroom or the conference room,

so the parties can get on with the merits of their dispute.” See id. (discussing whether parties

agreed to arbitrate). Unfortunately, that goal has not been achieved here as the parties have been

before many forums over many years. Contrary to DynaResources’ contention, this Court does

not seek to claim jurisdiction for itself. It only seeks to resolve the parties’ dispute which – by

the parties’ actions – have landed here.

             Based on the foregoing, it is ORDERED that Respondents’ Motion to Alter or Amend

Judgment (ECF No. 83) is DENIED.

             DATED this 25th day of March, 2020.

                                                                  BY THE COURT:


                                                                  ___________________________________
                                                                  RAYMOND P. MOORE
                                                                  United States District Judge




17
     ECF No. 83, p. 15.
18
     Thus, the Court renders no opinion as to whether it is required to defer to the Mexico City Order.

                                                             7
